348 F.2d 920
Welton VAN HOOK, Appellant,v.R. L. EKLUND, Superintendent of the California Prison atChino, California, Appellee.
No. 19998.
United States Court of Appeals Ninth Circuit.
Aug. 5, 1965, Rehearing Denied Aug. 24, 1965.

Appeal from the United States District Court for the Southern District of California; Leon R. Yankwich, Judge.
Welton Van Hook, in pro. per.
Thomas C. Lynch, Atty. Gen. of California, Wm. E. James, Asst. Atty. Gen. of California, George J. Roth, Deputy Atty. Gen. of California, Los Angeles, Cal., for appellee.
Before BARNES, HAMLIN and ELY, Circuit Judges.
PER CURIAM:


1
This cause came on to be heard on the record on appeal from the United States District Court for the Southern District of California, without argument;


2
On consideration whereof, it is ordered and adjudged by this Court that the judgment of the District Court appealed from in this cause be, and is hereby, affirmed.